DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 26, 28, 32, 33, and 35–40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirenko et al. (US Pub. # 20160174887), hereinafter referred to as Kirenko.
Regarding claims 18 and 28, Kirenko teaches, “A system (method) for measuring free gas in a lung of a subject based on spectroscopy (para. [0014, 0044–0048, 0057]), the system comprising: an introducing member being a nasogastric feeding tube adapted to be inserted into an oesophagus of the subject (Fig. 2, ref. # 30; [0040, 0062]; see also [0011]); a light source (Fig. 2, ref. # 14, 15; [0035, 0044, 0054, 0062]) for emitting light with a wavelength associated with an absorption band of the free gas; an optical fiber connectable to the light source is embedded into a wall of the introducing member and the introducing member is configured for positioning a light emitting end of said fiber near to bronchi while the introducing member extends into the stomach (Fig. 2, ref. # 14, 15 shown near lungs/bronchi and into stomach; [0048, 0061, 0062]; see also [0014, 0015]); a detector unit adapted to be positioned on a skin surface, at a chest of the subject, for detecting light at the skin surface which has been transmitted from the light emitting end through tissue and the skin surface of the subject (ref. # 16; [0055, 0067]); and a control unit (18) for evaluating the detected transmitted light for determining the free gas, or a distribution of the free gas, or a concentration of the free gas in the lung (abstract; [0048, 0055, 0056, 0064, 0067–0069]).”  
Regarding claim 26, Kirenko teaches, “wherein an end section of the introducing member is adapted to be coupled to the optical fiber (Fig. 2, 30 coupled to 14, 15; [0062]).”  
Regarding claim 32, Kirenko teaches, “wherein the light source comprising at least two light sources having different wavelengths (ref. # 14, 15; abstract; [0044, 0062]).”  
Regarding claim 33, Kirenko teaches, “wherein at least one light source has a wavelength associated with an absorption band of a reference gas [0062].”  
Regarding claim 35, Kirenko teaches, “wherein the free gas is a physiological gas [0062] or a mixture of gases.”  
Regarding claim 36, Kirenko teaches, “wherein the physiological gas is at least one selected from oxygen [0062], nitric oxide, carbon dioxide, and water vapour.”  
Regarding claim 37, Kirenko teaches, “wherein the control unit is configured for controlling a medical ventilator based on the distribution of the free gas, or the concentration of the free gas ([0052, 0056–0059, 0062]; teaches configuration “interface to change settings of system or any elements thereof” and a ventilator is an example of a system/device used for a NICU or ICU patient using a nasal feeding tube; note: further see Sherman et al. (US 20100186742) for teaching further control of ventilator based on detected gas).”  
Regarding claim 38, Kirenko teaches, “wherein the control unit is configured for activating an alarm when determined that the free gas, or the distribution of the free gas, or the concentration of the free gas reaches or passes a selected threshold value [0003, 0058, 0059].”  
Regarding claim 39, Kirenko teaches, “wherein the distribution of the free gas, or the concentration of the free gas, is used for determining lung functioning of the subject ([0003, 0062, 0068]; one of the conclusions of low SPO2 level is lungs not working properly; italicized language is intended use, not required by the structure of claim 18).”  
Regarding claim 40, Kirenko teaches, “An accessory used for measuring free gas in a lung of a subject using spectroscopy, the accessory comprising: an introducing member being a nasogastric feeding tube adapted to be inserted into an oesophagus of the subject (Fig. 2, ref. # 30; [0040, 0062]; see also [0011]); an optical fiber embedded into a wall of the introducing member (Fig. 2, ref. # 14, 15 shown near lungs/bronchi and into stomach; [0048, 0061, 0062]; see also [0014, 0015]) and wherein said introducing member is configured for positioning a light emitting end of the fiber apposition to the bronchi while the introducing member extends into the stomach, wherein a proximal end of the optical fiber is connectable to a light source (Fig. 2, ref. # 14, 15; [0035, 0044, 0054, 0062]).” Notably, the only details required by the claimed “accessory” are the introducing member/nasogastric feeding tube, optical fiber embedded into wall of introducing member, and proximal end of optical fiber is connectable to a light source, all taught by Kirenko as shown in the rejection above. The italicized language is intended use language not required by the structure of the accessory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko (US Pub. # 20160174887) in view of Medlight ("Diffusing balloon catheter Model CDB", Medlight, http://www.medlight.com/pdf/Doc CDB O801E. pdf, published on December 26, 2010).
Regarding claims 22 and 23, Kirenko does not appear to teach, “wherein the introducing member has an expandable balloon or cuff; wherein the expandable balloon or cuff is (i) made from a light diffusing material and/or (ii) arranged at an end section of the introducing member, and/or the inner walls of the expandable balloon or cuff has a light reflecting coating.” However, Medlight teaches the deficiencies of Kirenko (see page 1). It would have been obvious to one skilled in the art at the time of filing to modify Kirenko’s invention to include wherein the introducing member has an expandable balloon or cuff; wherein the expandable balloon of cuff is (i) made from a light diffusing material and/or (ii) arranged at an end section of the introducing member, and/or wherein the inner walls of the expandable balloon or cuff has a light reflecting coating.
The ordinary artisan would have been motivated to modify Kirenko’s invention for at least the purpose of ensuring homogeneous illumination of surfaces in contact with the balloon walls and ensuring accurate light dosimetry in hollow organs. 
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko (US Pub. # 20160174887) in view of Lundin et al. ("Non-invasive gas monitoring in newborn infants
using diode laser absorption spectroscopy: A case study”, Patrik Lundin et al., Optical Diagnostics and Sensing XII, 8229(1), published on December 31, 2012), hereinafter referred to
as Lundin.
Regarding claim 34, Kirenko does not appear to teach, “wherein the reference gas is water vapour.”  However, Lundin teaches the deficiencies of Kirenko (see Section 2 (page 822903-4, para. 2 – page 822903-5, last para.)). It would have been obvious to one skilled in the art at the time of filing to modify Kirenko’s invention to include wherein the reference gas is water vapour.
The ordinary artisan would have been motivated to modify Kirenko’s invention for at least the purpose of detecting multiple gases corresponding to different wavelengths, ensuring effective measurement of plural gases with different absorption bands, and ensuring a patient’s plurality of vitals can be monitored/adjusted if outside a normal range.
Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 22, 23, 26, 28, and 32–40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852